653 F.3d 963 (2011)
UNITED STATES of America, Plaintiff-Appellant,
v.
Ahmed RESSAM, Defendant-Appellee.
No. 09-30000.
United States Court of Appeals, Ninth Circuit.
August 2, 2011.
Mark Nelson Bartlett, Helen J. Brunner, Esquire, Office of the U.S. Attorney, Seattle, WA, for Plaintiff-Appellant.
Thomas W. Hillier, II, FPDWA  Federal Public Defender's Office, Seattle, WA, for Defendant-Appellee.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.